 



Exhibit 10.2
TABLE OF CONTENTS
to
AGREEMENT OF REINSURANCE
NO. 9034-07
between
PHILADELPHIA INDEMNITY INSURANCE COMPANY
PHILADELPHIA INSURANCE COMPANY
and
GENERAL REINSURANCE CORPORATION

                  Page
 
        GENERAL ARTICLES
 
       
Article I
  SCOPE OF AGREEMENT   1
Article II
  PARTIES TO THE AGREEMENT   1
Article III
  MANAGEMENT OF CLAIMS AND LOSSES   2
Article IV
  RECOVERIES   2
Article V
  TRIA INUREMENT   2
Article VI
  PREMIUM REPORTS AND REMITTANCES   3
Article VII
  ERRORS AND OMISSIONS   3
Article VIII
  SPECIAL ACCEPTANCES   3
Article IX
  RESERVES AND TAXES   4
Article X
  OFFSET   4
Article XI
  INSPECTION OF RECORDS   4
Article XII
  ARBITRATION   4
Article XIII
  INSOLVENCY OF THE COMPANY   5
Article XIV
  ENTIRE AGREEMENT   5
 
        EXHIBIT A — EXCESS OF LOSS REINSURANCE (Per Risk) of Property Business
 
       
Section 1
  BUSINESS SUBJECT TO THIS EXHIBIT   A-1
Section 2
  COMMENCEMENT   A-1
Section 3
  LIABILITY OF THE REINSURER   A-1
Section 4
  DEFINITIONS   A-2
Section 5
  EXCLUSIONS   A-5
Section 6
  OTHER REINSURANCE   A-8
Section 7
  REINSURANCE PREMIUM   A-9
Section 8
  REPORTS AND REMITTANCES   A-9
Section 9
  AUTOMATIC REINSTATEMENT   A-10
Section 10
  TERMINATION   A-11
Section 11
  MORTGAGEE REINSURANCE ENDORSEMENT   A-11
 
        EXHIBIT B — EXCESS OF LOSS REINSURANCE (Per Risk) of Property Business
(Coverage for Terrorism Only)
 
       
Section 1
  BUSINESS SUBJECT TO THIS EXHIBIT   B-1
Section 2
  TERM   B-1
Section 3
  LIABILITY OF THE REINSURER   B-1
Section 4
  DEFINITIONS   B-2
Section 5
  EXCLUSIONS   B-3
Section 6
  REINSURANCE PREMIUM   B-3
Section 7
  REPORTS AND REMITTANCES   B-3

GENERAL REINSURANCE CORPORATION
A Berkshire Hathaway Company



--------------------------------------------------------------------------------



 



AGREEMENT OF REINSURANCE
NO. 9034-07
between
PHILADELPHIA INDEMNITY INSURANCE COMPANY
PHILADELPHIA INSURANCE COMPANY
One Bala Plaza, Suite 100
Bala Cynwyd, Pennsylvania 19004
(herein collectively referred to as the “Company”)
and
GENERAL REINSURANCE CORPORATION
a Delaware corporation
having its principal offices at
Financial Centre
695 East Main Street P.O. Box 10350
Stamford, Connecticut 06904-2350
(herein referred to as the “Reinsurer”)
 
In consideration of the promises set forth in this Agreement, the parties agree
as follows:
Article I — SCOPE OF AGREEMENT
As a condition precedent to the Reinsurer’s obligations under this Agreement,
the Company shall cede to the Reinsurer the business described in this
Agreement, and the Reinsurer shall accept such business as reinsurance from the
Company.
This Agreement is comprised of General Articles I through XIV and the Exhibit(s)
listed below and each Exhibit which may be made a part of this Agreement. The
terms of the General Articles and of the Exhibit(s) shall determine the rights
and obligations of the parties. The terms of the General Articles shall apply to
each Exhibit unless specifically amended therein. In the event of termination of
all the Exhibits made a part of this Agreement, the General Articles shall
automatically terminate when the liability of the Reinsurer under said Exhibits
ceases.
     EXHIBIT A — EXCESS OF LOSS REINSURANCE
of
Property Business
     EXHIBIT B — EXCESS OF LOSS REINSURANCE
of
Property Business (Coverage for Terrorism Only)
Article II — PARTIES TO THE AGREEMENT
This Agreement is solely between the Company and the Reinsurer. When more than
one Company is named as a party to this Agreement, the first Company named shall
be the

-2-
GENERAL REINSURANCE CORPORATION



--------------------------------------------------------------------------------



 



agent of the other companies as to all matters pertaining to this Agreement.
Performance of the obligations of each party under this Agreement shall be
rendered solely to the other party. However, if the Company becomes insolvent,
the liability of the Reinsurer shall be modified to the extent set forth in the
article entitled INSOLVENCY OF THE COMPANY. In no instance shall any insured of
the Company or any claimant against an insured of the Company have any rights
under this Agreement.
Article III — MANAGEMENT OF CLAIMS AND LOSSES
The Company shall investigate and settle or defend all claims and losses. When
requested by the Reinsurer, the Company shall permit the Reinsurer, at the
expense of the Reinsurer, to be associated with the Company in the defense or
control of any claim, loss, or legal proceeding which involves or is likely to
involve the Reinsurer. All payments of claims or losses by the Company within
the terms and limits of its policies which are within the limits set forth in
the applicable Exhibit shall be binding on the Reinsurer, subject to the terms
of this Agreement.
Article IV — RECOVERIES
The Company shall pay to or credit the Reinsurer with the Reinsurer’s portion of
any recovery obtained from salvage, subrogation, or other insurance. Adjustment
Expense for recoveries shall be deducted from the amount recovered. However, if
the Adjustment Expense incurred in obtaining recoveries exceeds the amount
recovered, if any, the excess Adjustment Expense shall be apportioned between
the parties in proportion to the liability of each party for the loss before the
recovery was obtained.
The Reinsurer shall be subrogated to the rights of the Company to the extent of
its loss payments to the Company. The Company agrees to enforce its rights of
salvage, subrogation, and its rights against insurers or to assign these rights
to the Reinsurer.
If the reinsurance under an Exhibit is on a share basis, the recoveries shall be
apportioned between the parties in the same ratio as the amounts of their
liabilities bear to the loss. If the reinsurance under an Exhibit is on an
excess basis, recoveries shall be distributed to the parties in an order inverse
to that in which their liabilities accrued.
Article V — TRIA INUREMENT
As respects any “insured loss”, as defined in the Terrorism Risk Insurance Act
of 2002 (“the Act”), for which the Reinsurer makes a payment to the Company
under this Agreement, the following provisions shall apply.
If the sum of:

  (a)   Financial assistance provided under the Act to the Company and its
affiliates, if any, (as “affiliate” is defined in the Act) with respect to all
“insured loss” that applies to each “program year”, as defined in the Act; and  
  (b)   Amounts due from all reinsurance which the Company and its affiliates,
if any, purchase, including but not limited to this reinsurance, all other
treaty reinsurance and all facultative reinsurance, and whether

-3-
GENERAL REINSURANCE CORPORATION



--------------------------------------------------------------------------------



 



collectible or not, under which there is a recoverable for any such “insured
loss”,
exceeds the amount of the Company’s and its affiliates’, if any, gross “insured
loss”, the excess amount shall be allocated to the Reinsurer in the ratio that
the Reinsurer’s liability for the “insured loss” under this Agreement bears to
the total collectible reinsurance recoverables for the “insured loss” under
(b) above.
Upon receipt of payment under the Act by the Company and its affiliates, if any,
the Company shall pay to or credit the Reinsurer under this Agreement with the
Reinsurer’s share of such excess amount determined in accordance with the
preceding paragraph.
Article VI — PREMIUM REPORTS AND REMITTANCES
All reinsurance premium reports required by the Exhibit(s) attached hereto may
be sent to:
     Client Accounting Unit
     General Reinsurance Corporation
     Financial Centre
     P.O. Box 10353
     Stamford, CT 06904-2353
All reinsurance premiums and any other amounts due the Reinsurer may be remitted
to the following lockbox address:
     General Reinsurance Corporation
     75 Remittance Drive
     Suite 2555
     Chicago, IL 60675-2555
Article VII — ERRORS AND OMISSIONS
The Reinsurer shall not be relieved of liability because of an error or
accidental omission of the Company in reporting any claim or loss or any
business reinsured under this Agreement, provided that the error or omission is
rectified promptly after discovery. The Reinsurer shall be obligated only for
the return of the premium paid for business reported but not reinsured under
this Agreement.
Article VIII — SPECIAL ACCEPTANCES
Business not within the terms of this Agreement may be submitted to the
Reinsurer for special acceptance and, if accepted by the Reinsurer, shall be
subject to all of the terms of this Agreement except as modified by the special
acceptance.

-4-
GENERAL REINSURANCE CORPORATION



--------------------------------------------------------------------------------



 



Article IX — RESERVES AND TAXES
The Reinsurer shall maintain the required reserves as to the Reinsurer’s portion
of unearned premium, if any, claims, losses, and Adjustment Expense.
The Company shall be liable for all premium taxes on premium ceded to the
Reinsurer under this Agreement. If the Reinsurer is obligated to pay any premium
taxes on this premium, the Company shall reimburse the Reinsurer; however, the
Company shall not be required to pay taxes twice on the same premium.
Article X — OFFSET
The Company or the Reinsurer may offset any balance, whether on account of
premium, commission, claims or losses, Adjustment Expense, salvage, or
otherwise, due from one party to the other under this Agreement or under any
other agreement heretofore or hereafter entered into between the Company and the
Reinsurer.
Article XI — INSPECTION OF RECORDS
The Company shall allow the Reinsurer to inspect, at reasonable times, the
records of the Company relevant to the business reinsured under this Agreement,
including the Company’s files concerning claims, losses, or legal proceedings
which involve or are likely to involve the Reinsurer. The Reinsurer’s right of
inspection shall continue after the termination of this Agreement.
Article XII — ARBITRATION
All unresolved differences of opinion between the Company and the Reinsurer
relating to this Agreement, including its formation and validity, shall be
submitted to arbitration consisting of one arbitrator chosen by the Company, one
arbitrator chosen by the Reinsurer, and a third arbitrator chosen by the first
two arbitrators.
The party demanding arbitration shall communicate its demand for arbitration to
the other party by registered or certified mail, identifying the nature of the
dispute and the name of its arbitrator, and the other party shall then be bound
to name its arbitrator within 30 days after receipt of the demand.
Failure or refusal of the other party to so name its arbitrator shall empower
the demanding party to name the second arbitrator. If the first two arbitrators
are unable to agree upon a third arbitrator after the second arbitrator is
named, each arbitrator shall name three candidates, two of whom shall be
declined by the other arbitrator, and the choice shall be made between the two
remaining candidates by drawing lots. The arbitrators shall be disinterested and
shall be active or retired officers of property or casualty insurance or
reinsurance companies.
The arbitrators shall adopt their own rules and procedures and are relieved from
judicial formalities. In addition to considering the rules of law and the
customs and practices of the insurance and reinsurance business, the arbitrators
shall make their award with a view to effecting the intent of this Agreement.

-5-
GENERAL REINSURANCE CORPORATION



--------------------------------------------------------------------------------



 



The decision of the majority of the arbitrators shall be in writing and shall be
final and binding upon the parties.
Each party shall bear the cost of its own arbitrator and shall jointly and
equally bear with the other party the expense of the third arbitrator and other
costs of the arbitration. In the event both arbitrators are chosen by one party,
the fees of all arbitrators shall be equally divided between the parties.
The arbitration shall be held at the times and places agreed upon by the
arbitrators.
Article XIII — INSOLVENCY OF THE COMPANY
In the event of the insolvency of the Company, the reinsurance proceeds will be
paid to the Company or the liquidator, with reasonable provision for
verification, on the basis of the claim allowed in the insolvency proceeding
without diminution by reason of the inability of the Company to pay all or part
of the claim, except as otherwise specified in the statutes of any state having
jurisdiction of the insolvency proceedings or except where the Agreement, or
other written agreement, specifically provides another payee of such reinsurance
in the event of insolvency.
The Reinsurer shall be given written notice of the pendency of each claim
against the Company on the policy(ies) reinsured hereunder within a reasonable
time after such claim is filed in the insolvency proceedings. The Reinsurer
shall have the right to investigate each such claim and to interpose, at its own
expense, in the proceeding where such claim is to be adjudicated, any defenses
which it may deem available to the Company or its liquidator. The expense thus
incurred by the Reinsurer shall be chargeable, subject to court approval,
against the insolvent Company as part of the expense of liquidation to the
extent of a proportionate share of the benefit which may accrue to the Company
solely as a result of the defense undertaken by the Reinsurer.
Article XIV — ENTIRE AGREEMENT
This Agreement constitutes the entire Agreement between the parties with respect
to the business reinsured hereunder. Any change or modification to this
Agreement shall be made by written amendment to this Agreement and signed by the
parties hereto.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in

-6-
GENERAL REINSURANCE CORPORATION



--------------------------------------------------------------------------------



 



duplicate,
this 14th day of August , 2007,

         
 
  PHILADELPHIA INDEMNITY INSURANCE COMPANY     PHILADELPHIA INSURANCE COMPANY  
 
 
       
 
       
 
  Christopher J. Maguire    
 
  EVP & CUO    
 
       
Attest: William A. McKenna
       
 
       
and this 13th day of August, 2007.
       
 
       
 
  GENERAL REINSURANCE CORPORATION    
 
       
 
       
 
  Joan LaFrance    
 
  Senior Vice President    
 
       
 
      Attest: Karen Morello    

GENERAL REINSURANCE CORPORATION
A Berkshire Hathaway Company

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Attached to and made a part of
Agreement of Reinsurance No. 9034-07
EXCESS OF LOSS REINSURANCE
(Per Risk)
of
Property Business
     
 
Section 1 — BUSINESS SUBJECT TO THIS EXHIBIT
This Exhibit shall apply to Property Business written by the Company, which is
defined as insurance which is classified in the NAIC form of annual statement as
fire, allied lines, inland marine, commercial multiple peril (property
coverages), associations homeowners multiple peril (property coverages), or
automobile physical damage (comprehensive and collision) when written on a
garage open lot basis or in the Company’s Antique/Collector Car Program, and as
insurance that is classified by the Company as crime and fidelity when written
as part of a package policy, except those lines specifically excluded in the
section entitled EXCLUSIONS, on Risks wherever located in the United States of
America, its territories and possessions. On policies which provide inland
marine coverage beyond these territorial limits, the territorial limits of this
Exhibit shall be identical with those of the Company’s policies.
Section 2 — COMMENCEMENT
This Exhibit shall apply to new and renewal policies of the Company becoming
effective at and after 12:01 A.M., January 1, 2007, and to policies of the
Company in force at 12:01 A.M., January 1, 2007, with respect to claims and
losses resulting from Occurrences taking place at and after the aforesaid time
and date, and shall continue in force until terminated in accordance with the
provisions of the section entitled TERMINATION.
Section 3 — LIABILITY OF THE REINSURER
The Reinsurer shall pay to the Company, with respect to each Risk of the
Company, the amount of Net Loss sustained by the Company in excess of the
Company Retention but not exceeding the Limits of Liability of the Reinsurer as
set forth in the Schedule of Reinsurance.
SCHEDULE OF REINSURANCE

 

                  Class of Business   Company Retention   Limits of Liability of
the Reinsurer
 
                 
 
               
Property Business
  $ 2,000,000     First Excess Cover: The next
 
          $3,000,000 in excess of the first
 
          $2,000,000  

A-8
GENERAL REINSURANCE CORPORATION



--------------------------------------------------------------------------------



 



SCHEDULE OF REINSURANCE (Continued)
 

          Class of Business   Company Retention   Limits of Liability of the
Reinsurer
 
         
 
      Second Excess Cover: The next
 
      $5,000,000 in excess of the first
 
      $5,000,000
 
       
 
      Third Excess Cover: The next
 
      $5,000,000 in excess of the first
 
      $10,000,000  

The liability of the Reinsurer shall not exceed:

  (a)   $6,000,000 under the First Excess Cover nor $10,000,000 under the Second
Excess Cover nor $10,000,000 under the Third Excess Cover with respect to all
Net Loss on all Risks involved in one Occurrence.     (b)   $15,000,000 under
the Second Excess Cover nor $15,000,000 under the Third Excess Cover with
respect to all Net Loss on all Risks involved in all Occurrences (including
Extra Contractual Obligations) taking place during each Agreement Year. For
purposes of this provision, upon a run off termination of this Exhibit the last
completed Agreement Year shall be combined with the remaining period that
reinsurance is afforded under this Exhibit to constitute a single Agreement
Year.

All insurance written under one or more policies of the Company against the same
peril on the same Risk shall be combined, and the Company Retention and the
Limits of Liability of the Reinsurer shall be determined on the basis of the sum
of all insurance against the same peril and on the same Risk which is in force
at the time of a claim or loss.
Section 4 — DEFINITIONS

  (a)   Company Retention         This term shall mean the amount the Company
and its underlying facultative reinsurers shall retain for its own account;
however, this requirement shall be satisfied if this amount is retained by the
Company or its affiliated companies under common management or common ownership.
    (b)   Net Loss         This term shall mean all payments by the Company
within the terms and limits of its policies in settlement of claims or losses,
after deduction of salvage and other recoveries and after deduction of amounts
due from all other reinsurance, except underlying facultative reinsur-

A-9
GENERAL REINSURANCE CORPORATION



--------------------------------------------------------------------------------



 



      ance and catastrophe reinsurance, whether collectible or not. This term
shall include Adjustment Expense. If the Company becomes insolvent, this
definition shall be modified to the extent set forth in the article entitled
INSOLVENCY OF THE COMPANY.         Notwithstanding the provisions of the article
entitled MANAGEMENT OF CLAIMS AND LOSSES, this term shall also include 95% of
Extra Contractual Obligations, provided that the Reinsurer is given written
notice of circumstances which may result in an Extra Contractual Obligation
within 36 months of the later of the termination date of this Exhibit or the
termination of reinsurance on the policy under which the Extra Contractual
Obligation arose.         Nothing in this definition shall imply that losses are
not recoverable hereunder until the Company’s Net Loss has been finally
ascertained.     (c)   Adjustment Expense         This term shall mean
expenditures by the Company within the terms of its policies in the direct
defense of claims and in connection with Extra Contractual Obligations and as
allocated to an individual claim or loss (other than for office expenses and for
the salaries and expenses of employees of the Company or of any subsidiary or
related or wholly owned company of the Company) made in connection with the
disposition of a claim, loss, or legal proceeding including investigation,
negotiation, and legal expenses; court costs; prejudgment interest; and
postjudgment interest.         Notwithstanding the provisions of the article
entitled MANAGEMENT OF CLAIMS AND LOSSES, this term shall also be deemed to
include any expenses incurred by the Company in bringing or in defending a
declaratory judgment action brought to determine the Company’s obligations to
its insured with respect to a specific claim under a policy (or coverage part
thereof) reinsured hereunder. However, the amount of any declaratory judgment
expense that may be included in computation of Adjustment Expense shall not
exceed the lesser of the amount of insurance under the policy or the Reinsurer’s
Limit of Liability for each Risk under this Exhibit.         The date on which a
declaratory judgment expense is incurred by the Company shall be deemed, in all
circumstances, to be the date of the original Occurrence.     (d)   Extra
Contractual Obligations         This term shall mean a loss which is not covered
under any other provision of this Exhibit resulting from an action taken by the
insured or assignee arising from the Company’s handling of any claim otherwise
covered under this Exhibit on the Risks reinsured hereunder which have total
amounts of insurance greater than the Company Retention.

A-10
GENERAL REINSURANCE CORPORATION



--------------------------------------------------------------------------------



 



      The date on which an Extra Contractual Obligation is incurred by the
Company shall be deemed, in all circumstances, to be the date of the original
Occurrence.         There shall be no coverage hereunder where the Extra
Contractual Obligation has been incurred due to the fraud or criminal conduct of
a member of the Board of Directors, a corporate officer of the Company, or any
other employee of the Company, acting individually or collectively or in
collusion with any individual or corporation or any other organization or party
involved in the investigation, defense or settlement of any claim covered
hereunder.         Any insurance which indemnifies or protects the Company
against claims which are the subject matter of this definition shall inure to
the benefit of the Reinsurer and shall be deducted to arrive at the amount of
the Company’s Net Loss.     (e)   Risk         The Company shall establish what
constitutes one Risk and shall make such determination based on the peril of
fire at the time of acceptance, provided:     (1)   A Building and its contents,
regardless of the number of insureds or policies involved, including time
element coverages, shall never be considered more than one Risk.         When
two or more Buildings and their contents, including time element coverages, are
situated at the same General Location, the Company shall identify on its records
at the time of acceptance by the Company those individual Buildings and their
contents, including time element coverages, that are to be considered to
constitute each Risk; if such identification is not made, all of the Buildings
and their contents situated at the same General Location shall be considered one
Risk.         When there are known and named extensions of coverage involving
other risk locations (including but not limited to suppliers extensions,
customer extensions and interdependencies and whether triggered by physical loss
at the risk location or another location) that are included and formally
recorded on the Company’s records at the time of acceptance of the Risk, all
such known and named extensions of coverage shall be included in calculation of
the one Risk.     (2)   Unknown, unnamed or unidentified extensions of coverage
shall be considered separate Risks. The maximum amount which may be included in
Net Loss with respect to each such Risk shall be $250,000. Further, the Limit of
Liability of the Reinsurer shall not exceed $500,000 of Net Loss with respect to
all such Risks involved in one Occurrence. Such Occurrence limit is part of, and
not in addition to the Occurrence limit stipulated in the section entitled
LIABILITY OF THE REINSURER.

A-11
GENERAL REINSURANCE CORPORATION



--------------------------------------------------------------------------------



 



  (3)   As respects the Company’s Antique/Collector Car Program, each collection
will be considered a Risk.     (f)   Building         This term shall mean each
structure enclosed within exterior walls. Exterior walls are defined as walls
constructed on the perimeter foundation, regardless of the number of additional
structures or roofs placed upon this perimeter foundation.     (g)   Occurrence
        This term shall mean a loss or series of losses arising out of one
event.     (h)   General Location         This term shall mean a contiguous and
unbroken tract of land surrounded by public roads, railroads, rivers or other
natural barriers.     (i)   Agreement Year         This term shall mean each
twelve month period commencing on January 1st.     (j)   Company’s Subject
Earned Premium         This term shall mean the premium earned by the Company on
the business reinsured hereunder, after deduction from such premium earned of
the portion paid for share reinsurance which inures to the benefit of the
Reinsurer.

Section 5 — EXCLUSIONS
This Exhibit shall not apply to:

  (a)   Reinsurance assumed by the Company other than reinsurance of primary
business assumed from affiliated companies;     (b)   Nuclear incident per the
Nuclear Incident Exclusion Clause — Physical Damage — Reinsurance attached
hereto;     (c)   Any loss or liability accruing to the Company directly or
indirectly from any insurance written by or through any pool or association
including pools or associations in which membership by the Company is required
under any statutes or regulations;     (d)   Any liability of the Company
arising from its participation or membership in any insolvency fund;     (e)  
Any loss or damage directly or indirectly arising out of, caused by, or
resulting from war, as described in paragraph (1) below, or any act of
terrorism, as described in paragraphs (2), (3), (4) and (5) below. Such

A-12
GENERAL REINSURANCE CORPORATION



--------------------------------------------------------------------------------



 



      loss or damage is excluded regardless of (i) any other cause or event
contributing to such loss or damage in any way or at any time, or (ii) whether
such loss or damage is accidental or intentional.     (1)   War, including
undeclared or civil war; warlike action by a military force, including action in
hindering or defending against an actual or expected attack, by any government,
sovereign or other authority using military personnel or other agents; or
insurrection, rebellion, revolution, usurped power or action taken by
governmental authority in hindering or defending against any of these. War
includes any activity that would be included as an “act of terrorism” in
paragraphs (2), (3), (4) and (5) below, but for the fact that such activity was
perpetrated by an official, employee or agent of a foreign state acting for or
on behalf of such state.     (2)   Any “act of terrorism”, as described in
paragraphs (3), (4) and (5) below, but only with respect to loss or damage that
is not excluded by paragraph (1) above.     (3)   Any act defined as an “act of
terrorism” in the Terrorism Risk Insurance Act of 2002.     (4)   Any act
authorized by a governmental authority for the purpose of preventing,
terminating, countering or responding to any act or threat of terrorism or for
the purpose of preventing or minimizing the consequences of any act or threat of
terrorism.

  (5)   Any activity (other than an act described in (3) above), including the
threat of an activity or any preparation for an activity, that (a) causes either
(i) damage to property, or (ii) injury to persons; and (b) appears to be
intended to: (i) intimidate or coerce a civilian population, or (ii) disrupt any
segment of an economy, or (iii) influence the policy of a government by
intimidation or coercion, or (iv) affect the conduct of a government by
destruction, assassination, kidnapping or hostage-taking, or (v) advance a
political, religious or ideological cause; provided, however, that an “act of
terrorism” for purposes of this exclusion shall not include any act or threat as
described above perpetrated by an official, employee or agent of a foreign state
acting for or on behalf of such state.

  (f)   Risks written on a layered basis, whether primary or excess of loss, or
policies written with a deductible or franchise of more than $500,000; however,
this exclusion shall not apply to policies which provide a percentage deductible
or franchise in connection with windstorm, earthquake or flood;     (g)  
Pollution to the extent excluded in the Company’s policies. Nevertheless, if the
insured elects to purchase any “buy back” or additional coverage options, such
options shall not be covered hereunder;

A-13
GENERAL REINSURANCE CORPORATION



--------------------------------------------------------------------------------



 



  (h)   Insurance against earthquake, except when written in conjunction with
fire and otherwise eligible perils;     (i)   Insurance on growing crops;    
(j)   Insurance against flood, surface water, waves, tidal waves, overflow of
any body of water, or their spray, all whether driven by wind or not, except
when written in conjunction with fire and otherwise eligible perils;     (k)  
Business classified as fidelity; however, this exclusion shall not apply to
crime and fidelity with limits no greater than $2,000,000 when written as part
of a package policy;     (l)   Credit insurance;     (m)   Business classified
as boiler and machinery;     (n)   Mortgage impairment insurance and similar
kinds of insurance, howsoever styled, providing coverage to an insured with
respect to its mortgagee interest in property or its owner interest in
foreclosed property;     (o)   Difference in conditions insurance and similar
kinds of insurance, howsoever styled, but not to include the Condominium
Association Difference in Conditions Coverage Form (PI-DIC-1, 11/03);     (p)  
Risks which have a total insurable value of more than $250,000,000; however,
this exclusion shall not apply if the Company writes 100% of the Risk;     (q)  
Losses with respect to overhead transmission and distribution lines and their
supporting structures, other than those on or within 1,000 feet of the insured
premises. However, public utilities extension and/or suppliers extension and/or
contingent business interruption coverage are not subject to this exclusion,
provided these are not part of a transmitters’ or distributors’ policy;     (r)
  Inland marine business with respect to the following:

  (1)   Cargo insurance when written as such with respect to ocean vessels;    
(2)   Faulty film, tape, processing and editing insurance and cast insurance;  
  (3)   Furriers’ customers policies;     (4)   Insurance on livestock under
so-called “mortality policies”;     (5)   Mining equipment while underground;  
  (6)   Registered mail and armored car insurance;

A-14
GENERAL REINSURANCE CORPORATION



--------------------------------------------------------------------------------



 



  (s)   Loss of, damage to, or failure of, or consequential loss resulting
therewith (including but not limited to earnings and extra expense) of
satellites, spacecraft, and launch vehicles, including cargo and freight carried
therein, in all phases of operation (including but not limited to manufacturing,
transit, pre-launch, launch, and in-orbit);     (t)   Losses arising, directly
or indirectly, out of loss of, alteration of, or damage to or a reduction in the
functionality, availability or operation of a computer system, hardware,
program, software, data, information repository, microchip, integrated circuit
or similar device in computer equipment or non-computer equipment, whether the
property of the policyholder of the Company or not, unless such loss arises out
of physical damage occurring at the insured’s premises as a result of the
following perils to the extent that these perils are covered under this Exhibit:
fire, lightning, explosion, windstorm or hail, smoke, aircraft or vehicles, riot
or civil commotion, sprinkler leakage, sinkhole collapse, volcanic action,
falling objects, weight of snow, ice or sleet, water damage, flood and/or earth
movement. Nothing in this exclusion shall be construed to extend coverage under
this Exhibit to any liability which would not have been covered in the absence
of this exclusion;     (u)   Mobile homes unless written as part of a commercial
multiple peril policy;     (v)   Watercraft, other than watercraft insured under
a standard homeowners policy or when written as part of contents coverage under
a commercial multiple peril policy.

If the Company is bound, without knowledge of or contrary to the instructions of
the Company’s supervisory underwriting personnel, on any business falling within
the scope of one or more of the exclusions set forth in this section, these
exclusions, except (a) through (e), (g), (i), (k), (l) and (n) shall be
suspended with respect to such business until 60 days after an underwriting
supervisor of the Company acquires knowledge of such business.
Section 6 — OTHER REINSURANCE
The obligations of the Company to reinsure business falling within the scope of
this Exhibit and of the Reinsurer to accept such reinsurance are mandatory and
no other reinsurance (either facultative or treaty) is permitted, except as
provided for below.
When the amount of insurance written by the Company on an individual Risk
exceeds $15,000,000, the Company may purchase facultative excess of loss or
share reinsurance for the excess amount on such Risk. The Company may also
purchase facultative excess of loss reinsurance or facultative share reinsurance
within the liability of the Reinsurer, if, in the underwriting judgment of the
Company, the Reinsurer will be benefited thereby.
The Company may also purchase facultative excess of loss reinsurance within the
Company Retention. In no event, however, shall the amount required with respect
to the net Company Retention after such reinsurance be reduced to less than
$500,000.

A-15
GENERAL REINSURANCE CORPORATION



--------------------------------------------------------------------------------



 



Recoveries from catastrophe reinsurance shall be deemed not to reduce the amount
required with respect to the Company Retention.
Section 7 — REINSURANCE PREMIUM
The Company shall pay to the Reinsurer:

  (a)   For the First Excess Cover, 1.90% of the Company’s Subject Earned
Premium;     (b)   For the Second Excess Cover, 0.88% of the Company’s Subject
Earned Premium;     (c)   For the Third Excess Cover, 0.29% of the Company’s
Subject Earned Premium.

     Section 8 — REPORTS AND REMITTANCES

  (a)   Reinsurance Premium         Within 25 days after the close of each
calendar quarter, the Company shall render to the Reinsurer a report of the
reinsurance premium for the quarter with respect to the Company’s Subject Earned
Premium during the quarter, summarizing the reinsurance premium by line of
insurance. The amount due the Reinsurer, shall be remitted within 25 days after
the close of the quarter.     (b)   Claims and Losses         The Company shall
report promptly to the Reinsurer each claim or loss which in the Company’s
opinion may involve the reinsurance afforded by this Exhibit. The Company shall
also report promptly to the Reinsurer any action alleging Extra Contractual
Obligations against the Company or any declaratory judgment action brought by or
against the Company on the business reinsured hereunder. The Company shall
advise the Reinsurer of the estimated amount of Net Loss in connection with each
such claim or loss and of any subsequent changes in such estimates.        
Promptly upon receipt of a definitive statement of Net Loss from the Company,
but within no more than 25 days after receipt of such statement, the Reinsurer
shall pay to the Company the Reinsurer’s portion of Net Loss. The Company shall
report to the Reinsurer any subsequent changes in the amount of Net Loss, and
the amount due either party shall be remitted promptly, but within no more than
25 days after receipt of such report.     (c)   P.C.S. Catastrophe Bulletins

A-16
GENERAL REINSURANCE CORPORATION



--------------------------------------------------------------------------------



 



      The Company shall furnish to the Reinsurer, upon request, the following
information with respect to each catastrophe set forth in the Catastrophe
Bulletins published by the Property Claim Services:

  (1)   The preliminary estimates of the amount recoverable from the Reinsurer;
    (2)   The Reinsurer’s portion of claims, losses, and Adjustment Expenses
paid less salvage recovered during each calendar quarter;     (3)   The
Reinsurer’s portion of reserves for claims, losses, and Adjustment Expenses at
the end of each calendar quarter.

  (d)   General         In addition to the reports required by (a), (b), and
(c) above, the Company shall furnish such other information as may be required
by the Reinsurer for the completion of the Reinsurer’s quarterly and annual
statements and internal records.         All reports shall be rendered on forms
or in format acceptable to the Company and the Reinsurer.

Section 9 — AUTOMATIC REINSTATEMENT
The Limit of Liability of the Reinsurer with respect to each Risk shall be
reduced by an amount equal to the amount of liability paid by the Reinsurer, but
that part of the liability of the Reinsurer that is so reduced shall be
automatically reinstated from the date of the Occurrence for which payment is
made; however, the Limits of Liability of the Reinsurer under the Second and
Third Excess Covers with respect to all Occurrences taking place during each
Agreement Year shall not exceed the amounts set forth in the section entitled
LIABILITY OF THE REINSURER. In consideration of this automatic reinstatement:

  (a)   For each amount so reinstated in the First Excess Cover, there shall be
no additional reinsurance premium;     (b)   For first $5,000,000 so reinstated
in the Second and Third Excess Covers, there shall be no additional reinsurance
premium;     (c)   For the next $5,000,000, so reinstated in the Second Excess
Cover, the Company shall pay to the Reinsurer an additional reinsurance premium
that shall be the product of 100% of the reinsurance premium set forth in
sub-paragraph (b) of the section entitled REINSURANCE PREMIUM for the Agreement
Year multiplied by the amount of the reinstated Limit of Liability of the
Reinsurer divided by $5,000,000;     (d)   For the next $5,000,000, so
reinstated in the Third Excess Cover, the Company shall pay to the Reinsurer an
additional reinsurance premium that shall be the product of 100% of the
reinsurance premium set forth in sub-paragraph (c) of the section entitled
REINSURANCE PREMIUM

A-17
GENERAL REINSURANCE CORPORATION



--------------------------------------------------------------------------------



 



      for the Agreement Year multiplied by the amount of the reinstated Limit of
Liability of the Reinsurer divided by $5,000,000.

The reinsurance premium so developed for each amount reinstated shall be in
addition to the reinsurance premium set forth in the section entitled
REINSURANCE PREMIUM.
Section 10 — TERMINATION
Either party may terminate this Exhibit at any time by sending to the other, by
registered mail to its principal office, notice stating the time and date when,
not less than 90 days after the date of mailing of such notice, termination
shall be effective. Upon termination of this Exhibit, at the Company’s option:

  (a)   The Reinsurer shall continue to be liable, with respect to policies in
force at the time and date of termination, for claims and losses resulting from
Occurrences taking place until the expiration, cancellation, or next anniversary
date, not to exceed one year, of each such policy of the Company, which ever
occurs first. The reinsurance premium for policies in force a the time and date
of termination shall be calculated by applying the provisions of the section
entitled REINSURANCE PREMIUM to the monthly earned premiums that derive from the
unearned premium applicable to policies in force at the time and date of
termination.     (b)   The Reinsurer shall not be liable for claims and losses
resulting from Occurrences taking place at and after the effective time and date
of termination.

Section 11 — MORTGAGEE REINSURANCE ENDORSEMENTS
To induce a mortgagee named in a policy of the Company to accept such policy,
the Company and the Reinsurer may agree to name such mortgagee as a third party
beneficiary in a Mortgagee Reinsurance Endorsement made a part of this Exhibit.
For each such Mortgagee Reinsurance Endorsement so issued, the Company shall
indemnify the Reinsurer for any and all liability, loss, cost, or expense the
Reinsurer may sustain or incur in excess of its obligations under this Exhibit
by reason of the issuance of such Mortgagee Reinsurance Endorsement.
If the Reinsurer becomes liable to a mortgagee under any Mortgagee Reinsurance
Endorsement, the Reinsurer shall, to the extent of its liability:

  (a)   Benefit pro-rata in reductions of the Company’s loss by salvage,
subrogation, compromise, or otherwise.     (b)   Be automatically subrogated to
all of the mortgagee’s rights against the Company under the policy.

A-18
GENERAL REINSURANCE CORPORATION



--------------------------------------------------------------------------------



 



  (c)   Be completely discharged from its obligation to make any payment to the
Company under this Exhibit and be entitled to set off against any amount due
from the Reinsurer to the Company under this or any other agreement for any
amounts for which the Reinsurer would not be liable except for the existence of
such Mortgagee Reinsurance Endorsement.

The Reinsurer shall have the right to cancel any Mortgagee Reinsurance
Endorsement by notice to the mortgagee.
Prior to the termination date, the Company shall advise the Reinsurer as to
which of the above options shall apply.

GENERAL REINSURANCE CORPORATION
A Berkshire Hathaway Company



--------------------------------------------------------------------------------



 



EXHIBIT B
Attached to and made a part of
Agreement of Reinsurance No. 9034-07
EXCESS OF LOSS REINSURANCE
(Per Risk)
of
Property Business
(Coverage for Terrorism Only)
     
 
Section 1 — BUSINESS SUBJECT TO THIS EXHIBIT
This Exhibit shall apply to Property Business written by the Company, as defined
in Exhibit A to this Agreement, but only as respects loss or damage directly or
indirectly arising out of, caused by, or resulting from Terrorism Occurrences
taking place during the term of this Exhibit, regardless of any other cause or
event contributing to such loss or damage in any way or at any time, or whether
such loss or damage is accidental or intentional.
Section 2 — TERM
This Exhibit shall apply to new and renewal policies of the Company becoming
effective at and after 12:01 A.M., January 1, 2007, and to policies of the
Company in force at 12:01 A.M., January 1, 2007, with respect to claims and
losses resulting from Terrorism Occurrences taking place at and after the
aforesaid time and date, and prior to 12:01 A.M., January 1, 2008.
However, if Exhibit A to this Agreement is terminated within the term stipulated
above, this Exhibit will automatically terminate on the same date. In such
instance, the Reinsurer shall not be liable for Terrorism Occurrences taking
place at and after the time and date of termination and shall return to the
Company the reinsurance premium unearned, calculated on the monthly pro rata
basis, as of such time and date.
Section 3 — LIABILITY OF THE REINSURER
The Reinsurer shall pay to the Company, with respect to each Risk of the
Company, the amount of Net Loss sustained by the Company in excess of the
Company Retention but not exceeding the Limits of Liability of the Reinsurer as
set forth in the Schedule of Reinsurance.

B-20
GENERAL REINSURANCE CORPORATION



--------------------------------------------------------------------------------



 



SCHEDULE OF REINSURANCE

                          Class of Business   Company Retention   Limits of
Liability of the Reinsurer             First   Second             Excess Cover  
Excess Cover
 
                       
Property Business
  $ 2,000,000     $ 8,000,000     $ 5,000,000    

The liability of the Reinsurer shall not exceed $8,000,000 under the First
Excess Cover nor $5,000,000 under the Second Excess Cover with respect to all
Net Loss arising out of all loss or damage directly or indirectly arising out
of, caused by, or resulting from all Terrorism Occurrences taking place during
the term of this Exhibit, regardless of any other cause or event contributing to
such loss or damage in any way or at any time, or whether such loss or damage is
accidental or intentional.
All insurance written under one or more policies of the Company against the same
peril on the same Risk shall be combined, and the Company Retention and the
Limits of Liability of the Reinsurer shall be determined on the basis of the sum
of all insurance against the same peril and on the same Risk which is in force
at the time of a claim or loss.
Section 4 — DEFINITIONS
The terms “Company Retention”, “Net Loss”, “Adjustment Expense”, “Extra
Contractual Obligations”, “Risk”, “Building” and “General Location” shall have
the same meaning as in Exhibit A to this Agreement.
The term “Terrorism Occurrence” shall mean an Occurrence arising out of any Act
of Terrorism, as described in paragraphs (1) and (2) below.

  (1)   An Act of Terrorism means an activity, including the threat of an
activity or any preparation for an activity, that (a) causes either (i) damage
to property, or (ii) injury to persons; and (b) appears to be intended to: (i)
intimidate or coerce a civilian population, or (ii) disrupt any segment of an
economy, or (iii) influence the policy of a government by intimidation or
coercion, or (iv) affect the conduct of a government by destruction,
assassination, kidnapping or hostage-taking, or (v) advance a political,
religious or ideological cause; provided, however, that an Act of Terrorism for
purposes of this definition shall not include any act or threat as described
above perpetrated by an official, employee or agent of a foreign state acting
for or on behalf of such state.     (2)   An Act of Terrorism is also deemed to
include any act authorized by a governmental authority for the purpose of
preventing, terminating, countering or responding to any act or threat of
terrorism or for the pur-

B-21
GENERAL REINSURANCE CORPORATION



--------------------------------------------------------------------------------



 



      pose of preventing or minimizing the consequences of any act or threat of
terrorism.

Section 5 — EXCLUSIONS
This Exhibit shall be subject to the exclusions set forth in the section
entitled EXCLUSIONS of Exhibit A to this Agreement, except that for purposes of
this Exhibit, exclusion (e) of said Section is amended to read as follows:

  (e)   Any loss or damage directly or indirectly arising out of, caused by, or
resulting from war, including undeclared or civil war; warlike action by a
military force, including action in hindering or defending against an actual or
expected attack, by any government, sovereign or other authority using military
personnel or other agents; or insurrection, rebellion, revolution, usurped power
or action taken by governmental authority in hindering or defending against any
of these. War includes any activity that would be included as an Act of
Terrorism, but for the fact that such activity was perpetrated by an official,
employee or agent of a foreign state acting for or on behalf of such state. Such
loss or damage is excluded regardless of (i) any other cause or event
contributing to such loss or damage in any way or at any time, or (ii) whether
such loss or damage is accidental or intentional.

Section 6 — REINSURANCE PREMIUM
The Company shall pay to the Reinsurer:

  (a)   For the First Excess Cover, a flat reinsurance premium of $640,000 for
the term of this Exhibit;     (b)   For the Second Excess Cover, a flat
reinsurance premium of $400,000 for the term of this Exhibit.

     Section 7 — REPORTS AND REMITTANCES

  (a)   Reinsurance Premium         Within 25 days after the close of each
calendar quarter, the Company shall pay to the Reinsurer one quarter of the flat
reinsurance premium stipulated in the section entitled REINSURANCE PREMIUM.    
(b)   Claims and Losses         The Company shall report promptly to the
Reinsurer each claim or loss which in the Company’s opinion may involve the
reinsurance afforded by this Exhibit. The Company shall also report promptly to
the Reinsurer any action alleging Extra Contractual Obligations against the
Company or any declaratory judgment action brought by or against the Company on
the business reinsured hereunder. The Company

B-22
GENERAL REINSURANCE CORPORATION



--------------------------------------------------------------------------------



 



      shalladvise the Reinsurer of the estimated amount of Net Loss and
Adjustment Expense in connection with each such claim or loss and of any
subsequent changes in such estimates.

B-23
GENERAL REINSURANCE CORPORATION



--------------------------------------------------------------------------------



 



      Promptly upon receipt of a definitive statement of Net Loss and Adjustment
Expense from the Company, but within no more than 25 days after receipt of such
statement, the Reinsurer shall pay to the Company the Reinsurer’s portion of Net
Loss and the Reinsurer’s portion of Adjustment Expense, if any. The Company
shall report to the Reinsurer any subsequent changes in the amount of Net Loss
and/or Adjustment Expense, and the amount due either party shall be remitted
promptly, but within no more than 25 days after receipt of such report.     (c)
  General         In addition to the reports required by (a), (b), and
(c) above, the Company shall furnish such other information as may be required
by the Reinsurer for the completion of the Reinsurer’s quarterly and annual
statements and internal records.         All reports shall be rendered on forms
or in format acceptable to the Company and the Reinsurer.

B-24
GENERAL REINSURANCE CORPORATION



--------------------------------------------------------------------------------



 



ENDORSEMENT NO. 6 REVISED
Attached to and made a part of
AGREEMENT OF REINSURANCE
NO. 9034
between
PHILADELPHIA INDEMNITY COMPANY
PHILADELPHIA INSURANCE COMPANY
(herein collectively referred to as the “Company”)
and
GENERAL REINSURANCE CORPORATION
(herein referred to as the “Reinsurer”)
IT IS MUTUALLY AGREED that, effective 12:01 A.M., January 1, 2007, this
Agreement and Exhibit A attached thereto are hereby terminated, having been
replaced concurrently by Agreement No. 9034-07 between the Company and the
Reinsurer. The Reinsurer shall not be liable for claims and losses resulting
from Occurrences taking place at and after such time and date.
IN WITNESS WHEREOF, the parties hereto have caused this Endorsement to be
executed in duplicate,
this 14th day of August, 2007,

         
 
  PHILADELPHIA INDEMNITY COMPANY     PHILADELPHIA INSURANCE COMPANY    
 
       
 
       
 
  Christopher J. Maguire    
 
  EVP & CUO    
 
       
Attest: William A. McKenna
       
 
       
and this 25th day of July, 2007.
       
 
       
 
  GENERAL REINSURANCE CORPORATION    
 
       
 
       
 
  Joan LaFrance    
 
  Senior Vice President    
 
        Attest: Diane Hyland    

B-25
GENERAL REINSURANCE CORPORATION